Name: Commission Regulation (EEC) No 95/89 of 17 January 1989 on offers tendered in respect of the seventh invitation to tender issued under the invitation to tender referred to in Regulation (EEC) No 2415/88
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 14/6 Official Journal of the European Communities 18 . 1 . 89 COMMISSION REGULATION (EEC) No 95/89 of 17 January 1989 v on offers tendered in respect of the seventh invitation to tender issued under the invitation to tender referred to in Regulation (EEC) No 2415/88 HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 4132/88 (2), and in particular Article 7 (3) thereof, Whereas, tenders have been invited for certain quantities of unboned beef and veal fixed by Commission Regulation (EEC) No 2415/88 (3), as amended by Regulation (EEC) No 2602/88 (4) ; Whereas no fixing of a minimum selling price should be made on the basis of offers received in response to the seventh individual invitation to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, For the seventh individual invitation to tender pursuant to Regulation (EEC) No 2415/88 in respect of which the time limit for the submission of tenders expired on 10 January 1989 no award shall be made. Article 2 This Regulation shall enter into force on 18 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28. 6 . 1968, p. 24. 0 OJ No L 362, 30. 12. 1988, p. 4. h) OJ No L 208, 2. 8 . 1988, p. 11 . 0 OJ No L 231 , 20. 8 . 1988, p. 25 .